 

Case 1:19-mj-00282-GMH Document 7 Filed 11/20/19 Page 1 Lof: 3°

cr

 

 

 

Page 1-of ——3—— -——-—Pages

 

AO 199A (Rey. 12/11) Order Setting Conditions of Release

UNITED STATES DISTRICT COURT

 

for the _
District of Columbia
United States of America ) . .
v.. ) :
) Case No. / q- a i ~(
Sephi a kis 17 |
Defendant .
ORDER SETTING CONDITIONS OF RELEASE 3 < A - D
IT IS ORDERED that the defendant’s release is subject to these conditions: NOV 2 0 2019
(1) The defendant must not violate federal, state, or local law while on release. Clerk, U.S. District and

_ Bankruptcy Courts
(2) The defendant must coopérate i in the collection of aDNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant 1 must advise the court or the pretrial services office or supervising officer i in writing before making
any change of residence or telephone numbet. .

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

333 Constitution Ave, NW Courtroom TF
Place

Turd Kobi. eri WxGth $F
on Lafaya at (Kym

The defendant must appear at:

Date and Time

"If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
 

 

Case 1:19-mj-00282-GMH Document 7 Filed 11/20/19 Page 2 of 3

TTT mes sere nas ms rere on mes cornea macnn ae meena goo creer or me = ~~Page’-2 of —3 Pages ~~

AO 1998 - (Rev. 12/11) Additional Conditions of Release ~~
ADDITIONAL CONDITIONS OF RELEASE

ITIS FURTHER ORDERED that the’ defendant’s release is subject to the conditions marked below:

( ) ©) The defendant is placed in the custody oft
Person or organization
Address (only if above is an organization)

City and state ~ : Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately

if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

Signed:
Custodian Date

(X) (7) The defendant must: . oO .
Pretrial Services week’ ly Yiq Pelyahoy e:

( X } (a) submit to supervision by and report for supervision to the

‘telephone number (202) 442-1000, no Jater than
( ) (b) continue or actively seek employment. ‘ .
( JA (c) continue or start an education progr } / ‘ / ,
(A (d) surrender any passport to: Deke )& | Servi ce) PY [ / 72 14 S. 0 0m
( vv not obtain a passport or other international travel document, / i f
( f) abide by the following resirictions on persona! association, residence, or travel:

 

 

( yf (g) avoid all contact, directly or indirectly, with any _, ay is or may be_a yjctim or witness by the jnve spate or Prosouep

‘including: - SUA Qwary fol f camblin Abe 2stoh Bie to chu
Marylin tlTiyt Ke mG ong d,

(  ) () get medical 6r psychiatric treatment:

( ) @) returm to custody each at o’clock after being released at o’clock for employment, schooling,

or the following Purposes: ‘

( ) @ miaintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary.

( ) @® not possess a firearm, destructive device, or other weapon.

(  ) @ notuse alcohol ( ) at all ( ) excessively. .

-(_) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

(_) (n) submitio testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used withrandom -
frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

. substance screening or testing.
( ) © participate in a program of i inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
. supervising officer.
( ) @) participate in one of the following location restriction programs and comply with its requirements as directed.

( )@ Curfew. You are-restricted to your residence every day( —) from to ‘,or ( )as
directed by the pretrial services office or supervising officer; or ,

( ) (Qi Home Detention.. You are restricted to your residence atall times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances;. court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( ) Gil) Home ‘Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

( ) (q submit to location monitoring as directed by the pretrial services of ce or supervising officer and comply with all of the program
requirements and instructions provided. -

(| .) You must pay all or part of the cost of the program based on your ability to pay as s detérmined by the pretrial services office or

supervising officer. _
( “ys (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including

arrests, questioning, or traffic stops.
| () Neciey. cee e5S ueith. Pip within Bo hues: Trove ouPilde g Lome.

parbling. S€eK ESTs for ga bling a ito.

 
 

Case 1:19-mj-00282-GMH Document 7 Filed 11/20/19 Page 3 of 3

AO 199C (Rev. 09/08). Advice of Penalties Page 3 of 3 Pages

 

 

 

ADVICE OF PENALTIES AND SANCTIONS

~ TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS: .

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more ‘than one year. This sentence will be
consecutive (i¢., in addition to) to any other sentence you receive. —

It is a crime punishable by up to ten years’ in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a ‘sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years. —you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both:

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

_ A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In

addition, a failure to.appear or surrender may result i in the forfeiture of any bond posted..
Acknowledgment of the Defendant

lacknowledge that I am the defendant in this case and that ] am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. J am aware of the penalties and sanctions set forth above,

 

 

_  Defendant’s Signature
“Tévuyl é Lh ! le , M PD
r City and State

: Directions to the United States Marshal

(}. ) The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant

(
has-posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

 

 

 

Zz - 4
Co udicia\Dfficer ‘sSheratare———/

| U.S. MAGISTRATE JUDGE

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE  U.S.ATTORNEY U.S. MARSHAL

 
